DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
In response to 35 USC 112(b) rejections in the 10/22/2020 Non-Final Action, applicant has amended the claims. Because the amendment is partially responsive, only some of the 112(b) rejections are withdrawn. Any rejection not withdrawn is reiterated below.

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive, as explained below.
Regarding claim 36, applicant argues that the prior art of record fails to teach certain features; because those features are introduced through amendment, they are addressed in the art rejection below.
Regarding claim 20, applicant argues that it would not have been obvious to modify BUSKE to incorporate features taught by KOO because KOO is designed for flat or planar workpieces, whereas BUSKE is designed for wired or wire-shaped substrates (remarks at 8). This is not persuasive for several reasons. First, both BUSKE and KOO are directed to plasma-generating devices, making them analogous to the present application. As such, a person having ordinary skill in the art would look to both references. Second, regardless of the shape of the workpiece/substrate that’s being worked upon, both BUSKE and KOO teach similar structures 
Regarding claim 20, applicant argues that it would not have been obvious to modify BUSKE to incorporate features taught by KOO because KOO’s device creates a plasma effluent with a limited distance or thickness from 1 to 10 mm, which would substantially modify BUSKE’s working principle (remarks at 8). This argument is not persuasive for several reasons. First, a person having ordinary skill in the art would understand that the size of the plasma produced depends on several variables, such as voltage and current, gas pressure or flow rate, gap between electrodes, size and shape of discharge tube, etc. Thus, in the combination of BUSKE and KOO, the size of the plasma produced would not be so limited. Indeed, “a person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 421 (2007). Second, combining BUSKE with KOO would not substantially modify BUSKE’s working principle because plasma would still be generated.
Applicant further argues that incorporating of features taught by KOO into BUSKE would substantially modify BUSKE’s working principle because it would prevent the formation of the long and stable electric arc 36, which is necessary for reacting with the working gas 34 (remarks at 8). This argument is not persuasive. Para. 0060 of BUSKE, which Applicant cites as support for the argument, states that:
In operation, between the electrode 24 and 26 a high-frequency high voltage is applied, leaving it in the discharge space 10 to electrical discharges between the electrodes comes. The discharges take place in particular in the form of discharge filaments between the two electrodes 24 and 26. Through the openings 18 becomes a working gas 34 into the plasma nozzle 4 introduced and flows through the discharge space 10. As a result, the electric discharges, that is, the discharge filaments, become toward the nozzle opening 12 shifted, with the visual impression of a quasi-stable arc 36 arises. The working gas 34 interacts now in the discharge space 10 with the electrical discharges and is thereby excited, so that from the plasma nozzle 4 an atmospheric plasma jet 6 exit.

In sum, the arguments are not found persuasive, please refer to rejections below.

Election/Restrictions
Applicants' attention is drawn to the fact that the instant claims are directed to at least two distinct inventions—a device, represented by claims 20-35 (Group I), and a method, represented by claims 36-39 (Group II). The restriction requirement is not made at this time, however it may be imposed later if the claims are amended to introduce additional limitations to each invention, which would require an additional search in each Group of claims.

Claim Objection
The claims recite “conFigured,” which is a typo. All instances of “conFigured” in the claims should be corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the inner and outer tubular electrodes” at line 7 and line 9. There is insufficient antecedent basis for this limitation in the claim. It should be “the inner tubular electrode and the outer tubular electrode.”
Claim 28 recites “the dielectric tubular wall” at line 2-3. It’s unclear if this refers to the “one of the at least one dielectric tubular wall” recited in claim 27. For examination purpose, it’s interpreted as the same.
Claim 31 recites “the first and the second dielectric tubular walls” at pg. 4 line 1-2. There is insufficient antecedent basis for this limitation in the claim. It should be “the first dielectric tubular wall and the second dielectric tubular wall.”
Claim 33 recites “the electrical power source configured for supplying a pulsed or alternating high voltage” at line 2-3. There is insufficient antecedent basis for this limitation in the claim, because claim 20 (which claim 33 depends on) recites only “an electrical power source for producing a plasma . . . .” Thus, it’s not clear if claim 33 is refers to the same electrical power source.
Claim 34 recites “the source” at line 4. There is insufficient antecedent basis for this limitation in the claim. It should be “the electrical power source.”
Claim 36 recites “the coating area” at line 6. There is insufficient antecedent basis for this limitation in the claim. It should be “an coating area.”
Claim 36 recites “the outer and inner tubular electrodes” at pg. 5 line 2-3 and at pg. 5 line 4. There is insufficient antecedent basis for this limitation in the claim. It should be “the outer tubular electrode and the inner tubular electrode.”
Claim 36 recites “a coating area” at pg. 5 line 5. It’s not clear if this refers back to the coating area recited at pg. 4 line 6 of the claim. For examination purpose, it’s the same.
Claims 21-27, 29-30, 32, 35, and 37-39 are rejected because they depend on a claim rejected under 112(b) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over BUSKE (German publication DE102012104224, as translated by Google Translate), in further view of KOO (US publication 20110101862).
Regarding claim 20, BUSKE teaches a post-discharge plasma coating device for a wired substrate (device 2 or device 62, fig. 1-2; the two devices are essentially the same, as explained above), said device comprising:
an inner tubular electrode (inner electrode 24) on an inner tubular wall (tube section 30) for receiving the wired substrate and a precursor moving axially in a working direction (as explained above, wire 22 and the precursor move through tube section 30); and
an outer tubular electrode (outer electrode 26) coaxial with, and surrounding, the inner tubular electrode (see fig. 1-2);
wherein the inner and outer tubular electrodes (electrodes 24 and 26) are configured to be supplied with an electrical power source (power supply 28 for applying voltage to the electrodes, fig. 1-2, para. 0059) for producing a plasma when a plasma gas is supplied between the inner and outer tubular electrodes and is thereby excited (as explained above), the plasma gas flowing axially in the working direction and reacting with the precursor (as explained above) in a coating area at an end of the inner tubular wall (as explained above; see also annotated fig. 1 below) in the working direction (as explained above); and
wherein the inner tubular electrode (inner electrode 24) extends axially towards the coating area in the working direction (see annotated fig. 1 below).

    PNG
    media_image1.png
    595
    799
    media_image1.png
    Greyscale

BUSKE does not explicitly teach: the inner tubular electrode extends axially “at least until an end of the outer tubular electrode” and “at least one dielectric tubular wall extends axially between the inner tubular electrode and the outer tubular electrode.”
KOO teaches a plasma device comprising an inner tubular electrode and an outer tubular electrode (e.g., electrodes 22 & 23, fig. 2-4, or electrodes 42 & 43, fig. 7), just like BUSKE and the present application. Thus KOO is analogous. KOO teaches the inner tubular electrode (inner electrode 22 or 42) extends axially at least until the end of the outer tubular electrode (outer electrode 23 or 43) in a working direction (inner electrode 22’s distal end may be flush with or extend beyond outer electrode 23’s distal end, para. 0075, fig. 2B-2C; fig. 7 shows the same device, see para. 0042) and at least one dielectric tubular wall (coating 24, which can be a dielectric layer, para. 0078-79, fig. 3-4; see also coating 50, which is substantially similar to coating 24, para. 0097, fig. 7) extends axially between the inner tubular electrode and the outer tubular electrode (see
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify BUSKE to incorporate wherein the inner tubular electrode extends axially at least until an end of the outer tubular electrode in the working direction and at least one dielectric tubular wall extends axially between the inner tubular electrode and the outer tubular electrode (as taught by KOO), with reasonable expectation of generating plasma. It’s well known in the art that the inner electrode can extend axially at least until and beyond the outer electrode’s end (see KOO). It’s also well known in the art to place a dielectric tubular wall between the electrodes (see KOO; see also BUSKE at para. 0030 & this application’s specification at para. 0004, disclosing that dielectric barrier discharge is well known in the prior art. A person having ordinary skill in the art would understand that in a dielectric barrier discharge system, the dielectric layer is placed between the electrodes). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Regarding claim 21, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. As explained above, KOO teaches the inner tubular electrode extends axially beyond the end of the outer tubular electrode in the working direction.
Regarding claim 22, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. BUSKE teaches the coating area (see
Regarding claim 23, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. BUSKE teaches the coating area is directly adjacent to the inner tubular wall (see annotated fig. 1 above).
Regarding claim 24, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. As explained above, the combination teaches that the inner electrode can extend axially beyond the outer electrode in the working direction. And because KOO teaches that the dielectric tubular wall (coating 24 or coating 50) can be a layer on the inner electrode (see fig. 3-4, 7), it’s reasonably expected that the dielectric tubular wall extends axially beyond the outer tubular electrode in the working direction.
Regarding claim 25, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. BUSKE teaches the inner tubular electrode surrounds the inner tubular wall (inner electrode 24 surrounds tube section 30, fig. 1-2).
Regarding claim 26, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. BUSKE teaches the inner tubular electrode extends axially along a portion of the inner tubular wall (inner electrode 24 extends along a portion of tube section 30, see fig. 1-2), and it’s reasonably expected that the portion can be up to 100%.
Regarding claim 27, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. KOO teaches one of the at least one dielectric tubular wall supports the outer tubular electrode (coating 24 supports outer electrode 23, fig. 3-4, or coating 50 supports outer electrode 43, fig. 7).
Regarding claim 28, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 27. KOO teaches the outer tubular electrode extends axially along a portion of the dielectric tubular wall (outer electrode 23 or 43 extends axially 
Regarding claim 29, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. KOO teaches the at least one dielectric tubular wall (coating 24 or coating 50) is made of a dielectric material including aluminum oxide (para. 0097; see also para. 0079, “native metal oxide.” Aluminum oxide also called alumina). KOO teaches that a dielectric material can be ceramic (para. 0074), which generally contains silicon dioxide. Likewise, BUSKE teaches that a dielectric material can be quartz, glass, or ceramic (abstract, para. 0016).
Regarding claim 30, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 27. KOO teaches the dielectric tubular wall (coating 24 or 50) supporting the outer tubular electrode (outer electrode 23 or 43) is a first dielectric tubular wall, the device comprising a second dielectric tubular wall (second coating 24 or 50) extending between the inner tubular electrode (inner electrode 22 or 42) and the first dielectric tubular wall (see fig. 4 & 7, two layers of coating 24 or 50).
Regarding claim 31, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 30. KOO teaches an annular space is provided between the first and the second dielectric tubular walls (opening 25 between the two layers of coating 24, fig. 4; opening 45 between the two layers of coating 50, fig. 7). And BUSKE teaches the device (device 2 or 62) comprising a connector (opening 18, fig. 1-2) configured for supplying the annular space with the plasma gas for producing the plasma (working gas enters through opening 18, para. 0059-60), the connector being axially located opposite to the coating area (see
Regarding claim 32, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. BUSKE teaches the inner tubular wall is movable axially relative to the rest of the device (tube section 30 is movable, para. 0068-69). And because the coating area is at or near the outlet of tube section 30 (as explained above), moving tube section 30 would also axially displace the coating area.
Regarding claim 33, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. BUSKE teaches the device further comprising the electrical power source (power supply 28, fig. 1-2, para. 0059) configured for supplying a pulsed or alternating high voltage (high frequency voltage, para. 0059; in fig. 1-2, reference number 28 denotes a “~” symbol, which means alternating current). BUSKE teaches that the high-voltage is applied to the electrodes (para. 0059, fig.1-2) and the outer electrode 26 is to be electrically grounded (para. 0059, fig. 1-2).
BUSKE does not explicitly teach the inner tubular electrode 24 is to be electrically grounded. But before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to substitute the location of the ground so that the inner tubular electrode is electrically grounded. That’s because a person having ordinary skill in the art would understand that in an electrical circuit comprising two electrodes, either electrode can be grounded, and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, B. Here, grounding the inner tubular electrode 24 would yield the predictable result of creating an electrical circuit and generating plasma.
Regarding claim 34, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 33. BUSKE teaches the high-voltage (which can be 
Regarding claim 35, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. BUSKE teaches the device further comprising a confinement tube (outlet pipe 42, fig. 1-2) surrounding the coating area (see annotated fig. 1 above).

Regarding claim 36, BUSKE teaches a method for a continuous coating of a wired substrate (coating a wire, para. 0007, 0022, 0026, 0067) with a post-discharge plasma coating device (device 2 or device 62, fig. 1-2; the two devices are essentially the same and the same reference numbers can be used for both, para. 0066). 
BUSKE’s post-discharge plasma coating device comprises an inner tubular electrode (inner electrode 24 having tubular shape, fig. 1-2) on an inner tubular wall (tube section 30, fig. 1-2) for receiving the wired substrate (wire 22 travels through tube section 30, fig. 1-2, para. 0065) and a precursor (precursor can be introduced through the inlet of tube section 30, para. 0023, 0069) moving axially in a working direction (see arrow 40 in fig. 1-2, para. 0065; also para. 0023, 0069); and an outer tubular electrode (outer electrode 26 having tubular shape, fig. 1-2) coaxial with, and surrounding, the inner electrode (see fig. 1-2). BUSKE teaches wherein the see annotated fig. 1 below).

    PNG
    media_image1.png
    595
    799
    media_image1.png
    Greyscale

BUSKE’s method comprising:
moving the wired substrate and the precursor in the working direction (as explained above) through the inner tubular electrode (the substrate and the precursor move through tube section 30, which is inside inner electrode 24, fig. 1-2) while supplying the outer and inner tubular electrodes to a high-voltage (applying voltage to the electrodes, para. 0019, 0047, 0059);
supplying a plasma gas between the outer and inner tubular electrodes (working gas 34 supplied into space 10, which is between the electrodes, fig. 1-2, para. 0060), so as to produce a plasma excited gas (working gas 34 becomes excited, para. 0060) that flows axially towards a coating area (flows toward opening 12 and the outlet of tube section 30, fig. 1-2; the coating area is at or near the outlet of tube section 30, see
As explained above, BUSKE does not explicitly teach: the inner tubular electrode extends axially “at least until an end of the outer tubular electrode” and “at least one dielectric tubular wall extends axially between the inner tubular electrode and the outer tubular electrode.”
As explained above, KOO teaches a plasma device comprising an inner tubular electrode and an outer tubular electrode (e.g., electrodes 22 & 23, or electrodes 42 & 43), wherein the inner tubular electrode (inner electrode 22 or 42) extends axially at least until the end of the outer tubular electrode (outer electrode 23 or 43) in a working direction, and at least one dielectric tubular wall (coating 24; see also coating 50) extends axially between the inner tubular electrode and the outer tubular electrode.
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify BUSKE to incorporate wherein the inner tubular electrode extends axially at least until an end of the outer tubular electrode in the working direction and at least one dielectric tubular wall extends axially between the inner tubular electrode and the outer tubular electrode (as taught by KOO), with reasonable expectation of generating plasma. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Regarding claim 37, the combination of BUSKE and KOO teaches the method according to claim 36. BUSKE teaches the precursor can be injected in a liquid phase (using a precursor such as hexamethyldisiloxane for applying a lacquer layer, para. 0022; hexamethyldisiloxane is a liquid under ambient conditions), which can be injected through tube section 30 (as explained above). Moreover, BUSKE teaches injecting an inert gas (corresponding 
Regarding claim 38, the combination of BUSKE and KOO teaches the method according to claim 37. BUSKE does not explicitly teach the gas speed of the mixture of the precursor and the carrier gas is moving through the inner tubular wall, and does not explicitly teach the gas speed of the plasma gas and plasma excited gas. But it’s reasonably expected that the former gas speed (i.e., speed of the mixture of the precursor and the carrier gas) would be inferior, equal, or superior to the latter gas speed (i.e., speed of the plasma gas and plasma excited gas).
Regarding claim 39, the combination of BUSKE and KOO teaches the method according to claim 36. Because BUSKE teaches moving/supplying the wired substrate and the precursor through the inner electrode (as explained above), it’s reasonably expected that the precursor would contact (corresponding to “dipped or sprayed or impregnated”) the substrate before the substrate is moved through the inner tubular electrode.

Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example:
US PGPUB 20080145553 to BOULOS (generating plasma via dielectric barrier discharge between two tubular electrodes, the inner electrode extending axially beyond the outer electrode).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714